DETAILED ACTION
This Office Action is in response to a communication made on November 18, 2021. 
Claims 1-20 are pending in the application.
Claims 1, 4, 8, 11 and 15-20 have been amended by the Applicant
Applicant’s amendments necessitate a new ground(s) of rejection.
Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The Examiner withdraws the rejection under 35 USC §101 for claims 15-20 as the claims have been amended. 
Applicant’s arguments to the rejections under 35 USC §103, filed November 18, 2021, have been fully considered.
The Applicant argues on page 10 that “paragraph 0023 of Olarig (reproduced above) shows that “the BMC 103 iteratively configures each of the storage devices according to the command and the parameter value" as recited in amended claim 1. The examiner respectfully disagrees. Olarig in Fig. 2 step 202 shows the command may contain a parameter specifying to apply the command to all the storage devices.
The Applicant argues on page 9 that “Olarig does not teach or suggest the claimed storage service or fabric service running on a primary processing unit of a host of the BMC" as recited in amended claim 1. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
.

Claims 1-3, 6-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al (US Patent Application Pub. No. 2019/0377496 A1) hereinafter Olarig, in view of Nachimuthu et al (US Patent Application Pub. No. 2018/0034909 A1) hereinafter Nachimuthu, and in further view of Bhatia et al (US Patent Application Pub. No. 2014/0195657 A1) hereinafter Bhatia.
Regarding claims 1, 8 and 15, Olarig teaches:
A method of operating a computer system, the computer system including a baseboard management controller (BMC), comprising: (see Fig. 1 item 103 and ¶ [0002]-[0004], Olarig shows a system which relates to computer storage arrays, having a number of data storage devices, such as hard disk drives/HDDs and solid-state disk drives/SSDs, including storage devices that support the Non-Volatile Memory Express over Fabrics/NVMeoF specification, ¶ [0016] shows the system includes a baseboard management controller (BMC) used to configure the network and settings of a storage device via the control plane of the computer storage array)
receiving, at the BMC, a first message from a first remote device on a management network; (see ¶ [0019], Olarig shows the BMC communicates with a remote management server via the network and may receive a command and a parameter value from the management server (a first message from a first remote device)
determining, at the BMC, whether the first message is directed to a storage service or fabric service… extracting a service management command for managing the plurality of storage drives from the first message, when the first message is directed to the storage service or fabric service; and (see Fig..2 steps 201,202 and ¶ [0027],[0004], Olarig shows the BMC receives a command and a parameter value, from a management server, for configuring a network setting and/or NVMeoF setting of a storage device (message is directed to a storage service or fabric service), and determines whether the command contains a parameter specifying the parameter managing the plurality of storage drives), where the NVMeoF bus is used to transfer data and commands between the host and an array of storage devices (extracting a service management command for managing the plurality of storage drives)
 Olarig does not explicitly show:
running on a primary processing unit of host of the BMC, the host being a storage device having a plurality of storage drives that are in communication with the primary processing unit through a bus, the storage service or fabric service managing the plurality of storage drives;
sending, through a BMC communication channel to the host, a second message containing the service management command to the storage service or fabric service running on the primary processing unit of host, the BMC communication channel established for communicating baseboard management commands between the BMC and the host.
Nachimuthu shows:
running on a primary processing unit of host of the BMC, the host being a storage device having a plurality of storage drives that are in communication with the primary processing unit through a bus, the storage service or fabric service managing the plurality of storage drives; (see Fig. 2 and ¶ [0026], Nachimuthu shows a system using Rack Scale Architecture/RSA, having multiple computing racks, a pod manager and a plurality of pooled system drawers including pooled compute drawers, pooled storage drawers, pooled memory drawer and pooled I/O drawer, each pooled drawer is connected to a switch via a high-speed link such as100 Gb/s Ethernet link, Fig. 4 and ¶ [0031],[0037] shows a drawer manager called a Pooled System Management Engine/PSME, and the BMC is connected to the PSME for the storage drawer that compute node is installed in, Fig. 6 items 600,604 and ¶ [0039] shows the CPU of the host of the BMC (primary processing unit of host of the BMC) connected to the pooled storage drawer (host being a storage device having a plurality of storage drives) via the PCIe Bus  (in communication with the primary processing unit through a bus)
the BMC communication channel established for communicating baseboard management commands between the BMC and the host (see Fig.6 and ¶ [0051], Nachimuthu shows a BMC is in communication with the PSME (BMC communication channel)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Nachimuthu such that the system rack includes drawer units and a drawer manager/PSME unit, and the BMC is connected to the PSME for the storage drawer that compute node is installed in and the BMC forwards the message received from the management server to the PSME. Doing so would provide the ability to dynamically compose resources based on workload-specific demands since the drawer manager/PSME would be able to manage the pooled storage drawers.
Bhatia shows:
sending, through a BMC communication channel to the host, a second message containing the service management command to the storage service or fabric service running on the primary processing unit of host (see Fig. 1 and ¶ [0001],[0033], Bhatia shows a system having a Baseboard Management Controller for management control of the computing nodes, in which the BMC managing a particular node receives an external request such as an IPMI message from a remote management computer, ¶ [0052],[0054] shows IPMI messages include that BMC's assigned address and the target LUN and upon receiving the message encapsulated in network packets, the BMC examines the fields of the IPMI message and determines that the IPMI message is to be bridged to an assisting management instance, and retrieves the payload data, which was set by the remote computer for a BMC to construct an IPMB message, from the IPMI message (sending, through a BMC communication channel to the host, a second message containing the service management command), the assisting management instance can use the LUN to service management command to the storage service or fabric service)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig and Nachimuthu to incorporate the teaching of Bhatia such that the BMC which is connected to the PSME for the storage drawer extracts the payload data from the IPMI message and forwards the message to the PSME. Doing so would simplifies resource management and provides the ability to dynamically compose resources based on workload-specific demands since the system/PSME would dynamically use the pooled system drawers including pooled compute drawers and pooled storage drawers.

Regarding claims 2, 9 and 16, Olarig modified by Nachimuthu and Bhatia teaches the method, system and medium of claims 1, 8 and 15.
Olarig shows:
The method of claim 1, further comprising: generating the second message in accordance with a management framework running on the host (see ¶ [0019], Olarig shows the BMC using the Intelligent Platform Management Interface/IPMI set of computer interface specifications for a computer subsystem that provides management and monitoring capabilities (message in accordance with a management framework)

Regarding claims 3, 10 and 17, Olarig modified by Nachimuthu and Bhatia teaches the method, system and medium of claims 2, 9 and 16.
Olarig does not explicitly show: 
The method of claim 2, wherein the computer system further includes the host, the method further comprising: receiving the second message at the management framework; determining that the second message is directed to one of the storage service and the fabric service; extracting the service management command from the second message; and executing the service management command at the one service
Nachimuthu shows:
The method of claim 2, wherein the computer system further includes the host, the method further comprising: receiving the second message at the management framework; determining that the second message is directed to one of the storage service and the fabric service; (see Fig. 3 item 308 and ¶ [0029],[0030], Nachimuthu shows the pod manager uses an RSA manageability firmware API to communicate with the pooled drawer (receiving the second message at the management framework) which communicates with the RSA management architecture including the compute platform management component, the Storage management component which supports operation management of pooled storage drawers, and the Network switch management component includes a distributed switch manager (determining that the second message is directed to one of the storage service and the fabric service)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Nachimuthu such that the system rack includes drawer units and a drawer manager//PSME unit, and the BMC connected to the PSME for the storage drawer forwards the message to the PSME Doing so would simplifies resource management and provides the ability to dynamically compose resources based on workload-specific demands since the system/PSME would dynamically use the pooled system drawers including pooled compute drawers and pooled storage drawers.
Bhatia shows:
extracting the service management command from the second message; and executing the service management command at the one service (¶ [0052],[0054], Bhatia shows IPMI messages include that BMC's assigned address and the target LUN, and upon receiving the message encapsulated in network packets, the BMC examines the fields of the IPMI message and determines that the IPMI message is to be bridged to an assisting management instance, and retrieves the payload data, which was set by the remote computer for a BMC to construct an IPMB message, from the IPMI message (extracting the service management command from the second message), the assisting management instance can use the LUN to identify a target device and applies an action in accordance with the command (executing the service management command)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Bhatia such that the system rack includes drawer units and a drawer manager//PSME unit, and a BMC examines the received message and extracts the payload and forwards the message to the PSME which identifies the target device and applies an action. Doing so would provide a more scalable system since the BMC would examine and forward the message to the PSME which would determine the target pooled storage drawer or fabric switch. 

Regarding claims 6 and 20, Olarig modified by Nachimuthu and Bhatia teaches the method and medium of claims 1 and 15.
Olarig does not explicitly show: 
The method of claim 1, further comprising: sending the first message to a base board management function running on the BMC, when the first message is not directed to the storage service or fabric service running on the host
Nachimuthu shows:
The method of claim 1, further comprising: sending the first message to a base board management function running on the BMC, when the first message is not directed to the storage service or fabric service running on the host (see Fig. 3 items 310,314 and ¶ [0029],[0030], Nachimuthu shows the RSA manageability firmware API determines to communicate with the compute platform management component which performs operations such as node management, configuration, boot service and Rack management component to manage rack temperature and power sub-systems (message is not directed to the storage service or fabric service)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Nachimuthu such that the system rack includes drawer units and a drawer manager//PSME unit, and the BMC forwards the message to 

Regarding claim 7, Olarig modified by Nachimuthu and Bhatia teaches claim 6.
Olarig does not explicitly show: 
The method of claim 6, further comprising: generating a baseboard management command in accordance with the first message; and sending the baseboard management command to the host through the BMC communication channel
Nachimuthu shows:
The method of claim 6, further comprising: generating a baseboard management command in accordance with the first message; and sending the baseboard management command to the host through the BMC communication channel (see ¶ [0051], Nachimuthu shows a compute node receives a request to perform an operation, and the response information is provided to the compute node's BMC and the BMC forwards it to the PSME (sending the baseboard management command to the host)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Nachimuthu such that that the system rack includes drawer units and a drawer manager//PSME host, and the BMC connected to the PSME for the storage drawer forwards the message to the PSME Doing so would provide a scalable system and the ability to dynamically compose resources based on workload-specific demands since the system would use the pooled system drawers including pooled compute drawers and pooled storage drawers where the BMC would forward messages to the host/PSME.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig, in views of Nachimuthu and Bhatia, and in further view of Govind (US Patent Application Pub. No. 2017/0034268 A1).
Regarding claims 4, 11 and 18, Olarig modified by Nachimuthu and Bhatia teaches the method, system and medium of claims 3, 10 and 17
Olarig does not explicitly show: 
The method of claim 3, further comprising: receiving, at a Remote Direct Memory Access (RDMA) controller of the host managed by the storage service, a data operation command from a remote device through a storage network; and 
(a) retrieving user data associated with the data operation command from a memory region of the host and sending the user data to the remote device through the storage network without passing through a primary processing unit of the host, or,
(b) receiving the user data associated with the data operation command through the storage network and storing the user data to the memory region without passing through the primary processing unit of the host
Govind shows:
The method of claim 3, further comprising: receiving, at a Remote Direct Memory Access (RDMA) controller of the host managed by the storage service, a data operation command from a remote device through a storage network; and (a) retrieving user data associated with the data operation command from a memory region of the host and sending the user data to the remote device through the storage network without passing through a primary processing unit of the host, or, (see Fig. 2 and ¶ [0001],[0027], Govind shows a system related to Remote Direct Memory Access/RDMA read-write operations for storage clusters, where the CPU of a host is in communication with a storage adapter which includes an RDMA controller (a Remote Direct Memory Access (RDMA) controller of the host), ¶ [0032] shows a client may request the services of a remote node to perform an RDMA read operation for data stored on a remote disk array, and a  connection is opened by the client with retrieving user data associated with the data operation command from a memory region of the host through the storage network without passing through a primary processing unit of the host)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Govind such that the modules include a storage adapter having an RDMA controller and which supports RDMA protocols and perform RDMA read-write operations for data stored on a remote disk array over switching fabric. Doing so would enable load balancing of I/O request processing over the network fabric that couples the storage controllers to the host systems since the host would utilize RDMA technology to perform the read-write operations.  

Regarding claims 5, 12 and 19, Olarig modified by Nachimuthu, Bhatia and Govind teaches the method, system and medium of claims 4, 11 and 18
Olarig does not explicitly show: 
The method of claim 4, further comprising: retrieving, by the primary processing unit, the user data from one or more storage drives connected to the host via the fabric service; and writing, by the primary processing unit, the user data to the memory region prior to the retrieving the user data from the memory region 
Govind shows:
The method of claim 4, further comprising: retrieving, by the primary processing unit, the user data from one or more storage drives connected to the host via the fabric service; and writing, by the primary processing unit, the user data to the memory region prior to the retrieving the user data from the memory region (see ¶ [0032], Govind shows a client may request the services of a remote node to perform an RDMA read operation for data stored on a remote disk array, and a  connection is opened by the client with a local node an RDMA read request is transmitted over network switching fabric (connected to the host via the fabric service) to remote writing, by the primary processing unit, the user data to the memory)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Olarig to incorporate the teaching of Govind such that the modules include a storage adapter having an RDMA controller and which supports RDMA protocol and perform RDMA read-write operations for data stored on a remote disk array over switching fabric, writing to memory the data file to the allocated buffer without utilizing host CPU. Doing so would improve performance of I/O request processing over the network fabric since the modules would utilize RDMA technology commands to perform the read-write operations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KEVIN T BATES/ Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
RANJAN PANT
Examiner
Art Unit 2458 
/RP/